[Cite as State v. Johnson, 131 Ohio St.3d 301, 2012-Ohio-975.]




            THE STATE OF OHIO, APPELLEE, v. JOHNSON, APPELLANT.
         [Cite as State v. Johnson, 131 Ohio St.3d 301, 2012-Ohio-975.]
Court of appeals’ judgment vacated and cause remanded for application of
        United States v. Jones.
   (No. 2011-0033—Submitted October 19, 2011—Decided March 13, 2012.)
   APPEAL from the Court of Appeals for Butler County, No. CA2009-12-307,
                       190 Ohio App.3d 750, 2010-Ohio-5808.
                                  __________________
        {¶ 1} The judgment of the court of appeals is vacated, and the cause is
remanded to the court of common pleas for application of United States v. Jones,
___ U.S. ___, 132 S.Ct. 945, 181 L.Ed.2d 911 (2012).
        {¶ 2} Appellee’s motion for supplemental briefing is denied.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                  __________________
        Michael T. Gmoser, Butler County Prosecuting Attorney, Michael A.
Oster Jr., Chief, Appellate Division, and Donald R. Caster, Assistant Prosecuting
Attorney, for appellee.
        Arenstein & Gallagher and William R. Gallagher, for appellant.
        Ravert J. Clark, urging reversal for amici curiae National Association of
Criminal Defense Lawyers, Electronic Frontier Foundation, and Center for
Democracy and Technology.
        Norman L. Reimer, Executive Director, and Michael W. Price, National
Security Coordinator; and Vladeck, Waldman, Elias & Engelhard, P.C., and
Susan J. Walsh, urging reversal for amicus curiae National Association of
Criminal Defense Lawyers.
                            SUPREME COURT OF OHIO




       Timothy Young, Ohio Public Defender, urging reversal for amicus curiae
Office of the Ohio Public Defender.
       Cullen Sweeney, urging reversal for amicus curiae Ohio Association of
Criminal Defense Lawyers.
       H. Louis Sirkin and Jennifer M. Kinsley, urging reversal for amicus curiae
First Amendment Lawyers Association.
       Gamso, Helmick & Hoolahan, and Jeffrey M. Gamso, urging reversal for
amicus curiae American Civil Liberties Union of Ohio Foundation, Inc.
       Jack A. Guttenberg and Daniel T. Kobil, Professors of Law, Capital
University Law School, amici curiae, urging reversal.
       Lewis R. Katz, Professor of Law, Case Western Reserve University
School of Law, amicus curiae, urging reversal.
       Margery M. Koosed, Professor of Law, University of Akron School of
Law, amicus curiae, urging reversal.
       Janet Moore, Visiting Assistant Professor of Law, University of Cincinnati
College of Law, amicus curiae, urging reversal.
       John B. Quigley, Professor of Law, Moritz College of Law, Ohio State
University, amicus curiae, urging reversal.
       Richard B. Saphire, Professor of Law, University of Dayton School of
Law, amicus curiae, urging reversal.
                           ______________________




                                         2